Response to Amendment
This action is in response to Amendments made on 1/21/2021, in which: claims 21, 24, 28, 30-31 are amended, claims 22-23, 25-27, 29, 32 are previously presented and claims 1-20, 33 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Claim 30 lines 1-2
Delete “a paddle tube, where the paddle tube”, insert - - a padded tube, where the padded tube - -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a device for covering and uncovering greenhouses comprising an arm, a base and a tarp, wherein the base comprises a base plate, where the base plate comprises four .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644